DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Application 16977934 and co-pending application 16977911
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977911 in view of (“Wei”, US 20170047999 A1) and (“Sierecki”, US 20070053342 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977911 states these limitations “and a second calculation unit configured to calculate a combination candidate set of the transfer apparatuses on the basis of the apparatus information and the design parameter information,  an optimal combination candidate of the link portion apparatus of each of the links, and optimal combination candidate of the transfer apparatus at each of the communication hubs, the optimal combination candidate of the transfer apparatus at each of the communication hubs ” which are not explicitly stated in the current application 16977934. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16977934  in view of co-pending application 16977911 in order to have “and a second calculation unit configured to calculate a combination candidate set of the transfer apparatuses on the basis of the apparatus information and the design parameter information,  an optimal combination candidate of the link portion apparatus of each of the links, and optimal (Sierecki [0027][0063-0065] Figs 1, 7) because it would determine administrative cost and performance measurement of the network more efficiently considering all elements in the network. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16977934 and co-pending application 16977966
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977966 in view of (“Wei”, US 20170047999 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977966 states these limitations “a second processing unit including a first calculation unit configured to calculate a maximum total capacity, the maximum total capacity being a maximum value of a total capacity of the link portion apparatuses in the link, on the basis of the topology information, the line information, the apparatus information, and a calculation result of the calculation unit of the first processing unit, and a second calculation unit configured to calculate a combination candidate set of the link portion apparatuses including combination candidates of which the total capacity is equal to or smaller than the maximum total capacity on the basis of the apparatus information and the calculation result of the first calculation unit” which are not explicitly stated in the current application 16977934. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16977934  in view of co-pending application 16977966 in order to have “a second processing unit including a first calculation unit configured to calculate a maximum total capacity, the maximum total capacity being a maximum value of a total capacity of the link portion apparatuses in the (Wei [0058][0040-0047][0073-0075] Figs 3, 10) because it would help minimize and allocate the appropriate elements during the network design configuration in order to satisfy different Quality of Service parameters such as bandwidth, delay and performance.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16977934 and co-pending application 16977985
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16977985 in view of (“Wei”, US 20170047999 A1) and (“Hashiguchi”, US 20150023666 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16977985 states these limitations “a first processing unit including a calculation unit configured to calculate a threshold value of an inter-end delay and the number of redundant paths for each of the lines on the basis of the topology information, the line information, and the design parameter information and calculate a path candidate set for each of the lines on the basis of the threshold value of the inter-end delay and the number of redundant paths, the calculation unit configuring the path candidate set with path candidates including paths each with an inter-end delay equal to or smaller than the threshold value as many as the number of redundant paths” which are not explicitly stated in the current application 16977934. It would have been obvious to a person skilled in (Hashiguchi [0093][0099-0111] Figs 8, 10) because it would protect traffic when sharing different lines, improve network recovery performance, and shorten network design and configuration time. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16977934 and co-pending application 16978011
Claims 1, 4, 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 of co-pending application 16978011 in view of (“Wei”, US 20170047999 A1) and (“Sierecki”, US 20070053342 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims encompass similar scope. Claim 1 in the co-pending application 16978011 states these limitations “set of the link portion apparatuses using only combination candidates of the link portion apparatuses with a cost- effectiveness indicating a ratio of a total capacity of the link portion apparatus to a total cost value of the link portion apparatus higher than a predetermined reference” which are not explicitly stated in the current application 16977934. It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify the current application 16977934  in view of co-pending application 16978011 in order to have (Sierecki [0039][0093] Equation1, Figs 7, 9C) because it would determine administrative cost and performance measurement of the network more efficiently considering all elements in the network. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation

Examiner’s Notes
Examiner recommends applicant to provide clear definitions for the terminologies used in the claim language such as “transfer apparatus”, “link portion apparatus”, “lines”, “path candidate set”, “line information”, “optimal path candidate”, “total cost”, “combination candidate”, “contracted band”, “combination candidates” and other limitations/terminologies. These terminologies used in the claims create confusions to one of the ordinary skilled in the art when interpreting the limitations in the claims. 
Examiner recommends applicant to be consistent throughout the set of claims when introducing new terms in the limitations which would make the claims more readable. See MPEP 7.30.03.h. 

See MPEP 2111.01 Plain Meaning I, Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321- 22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 1: it recites “an input reception unit configured to receive an input”, “a first processing unit including a calculation unit configured to calculate”, “a second processing unit including a calculation unit configured to calculate a combination”, “a third processing unit including a calculation unit configured to calculate”, and “a generation unit configured to generate network configuration information”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “reception input”, “first processing unit”, “second processing unit”, “third processing unit” and “generation unit” are a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the terms “reception input”, “first processing unit”, “second processing unit”, “third processing unit” and “generation unit” as having 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the terms “an input reception unit configured to receive an input”, “a first processing unit including a calculation unit configured to calculate”, “a second processing unit including a calculation unit configured to calculate a combination”, “a third processing unit including a calculation unit configured to calculate”, and “a generation unit configured to generate network configuration information”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does 

Regarding claim 1, 
It recites the term “deriving a combination candidate of the link portion apparatuses for each of the links”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the links refer to the link portion apparatus or the lines. Therefore Examiner interprets the links as the lines in this office action. 
Regarding claim 1, it recites the term “enabling only the path candidate” in line 20. There is insufficient antecedent basis for this limitation (the path candidate) in the claim. It is unclear whether “the path candidate” refers to the “a path candidate set” or “an optimal path candidate”.

Regarding claim 2-3 dependent claims are rejected based on their dependency from the rejected claim 1.

Regarding claim 2, it recites the term “the combination candidate of the link portion apparatus”. It is unclear if this phrase is referring to “a combination candidate of the link portion apparatuses” or “a combination candidate set of the link portion apparatuses”.
Regarding claim 3, dependent claim is rejected based on their dependency from the rejected claim 2.
Regarding claim 3, 
It recites the term “the combination candidates”. It is unclear if this phrase is referring to “a combination candidate of the link portion apparatuses” or “a combination candidate set of the link portion apparatuses”. Since the citation refers to the combination candidates where the phrase “candidates” is in plural form, it is unclear whether there is one or more candidate in this claim or previous claims. 
It recites “and that the total capacity of the link portion apparatus is smaller than the calculated total contracted band in a combination candidate with the total capacity of the link portion apparatus next smallest to the combination candidate derived in the combination candidate set for each of the links.”, however this phrase contradicts the earlier phrase in the same claim and same limitation “the total capacity of the link portion apparatus in the derived combination candidate for each of the links is equal to or greater than the calculated total contracted band”. The total capacity cannot be greater and smaller at the same time than the contracted bandwidth. Therefore Examiner interprets smaller than as “greater than” in order to be aligned with the first phrase.

Regarding claim 4, it recites the term “the path candidate” in line 20. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the path candidate” refers to the “a path candidate set” or “an optimal path candidate”.

Regarding claim 5, it recites the term “the path candidate” in line 18. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the path candidate” refers to the “a path candidate set” or “an optimal path candidate”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the claim recites the terms “an input reception unit configured to receive an input”, “a first processing unit including a calculation unit configured to calculate”, “a second processing unit including a calculation unit configured to calculate a combination”, “a third processing unit including a calculation unit configured to calculate”, and “a generation unit configured to generate network configuration information”. Since the claim invokes 112(f), the specification must be consulted to determine the description of these functions.  However, the specification states in paragraph [0020] “causing a processor to function as each unit of the network design apparatus according to any
one of the first to third aspects”, however the processor is regards to the invention whereas description is required to perform the above functions and there is no corresponding structure explaining how these specific functions are being done.  MPEP 2181(IV).  

Regarding claim 2-3 dependent claim are rejected based on their dependency from the rejected claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei.


Regarding claim 1, Wei teaches a network design apparatus for designing a network configuration for a network ([0036] Fig. 1 Design server) in which a transfer apparatus ([0035] network elements, routers, switches {transfer apparatus}) is disposed for each of a plurality of communication hubs and the communication hubs are connected via a link by a link portion apparatus in the transfer apparatus ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites {communication hubs} across a network), the network design apparatus comprising: 
([0041]  the server obtains network information comprising an optical reachability graph for a network.), line information regarding a plurality of lines accommodated in the network ([0041] Network information may comprise fiber topology and site information,), apparatus information regarding the transfer apparatus disposed at the communication hub and the link portion apparatus in the transfer apparatus, and design parameter information regarding parameters used in the design ([0041] Network information may comprise fiber topology and site information, traffic flow information, and network timing information. Fiber topology and site information may include, but is not limited to, the optical reachability graph for the network, site specifications, fiber specifications, and network element specifications {apparatus information}, ELAN, ETREE, Eline, physical fiber network, optical components configuration)([0059]  Fig. 3  step 302, the server obtains an optical reachability graph 1050 and packet capability site configurations 1052.); 
a first processing unit including a calculation unit configured to calculate a path candidate set of each of the lines on the basis of the topology information, the line information, and the design parameter information ([0042-0043] Fig. 3 Steps 2, 3 the server, performs data manipulations and generates one or more packet reachability graphs using the network information)([0043] Fig. 7, Fig. 8 Fig. 9 are different path candidate sets in the design)([0041] Network information may comprise fiber topology and site information, traffic flow information, and network timing information. Fiber topology and site information may include, but is not limited to, the optical reachability graph for the network, site specifications, fiber specifications, and network element specifications {apparatus information}, ELAN, ETREE, Eline, physical fiber network, optical components configuration) 
a second processing unit including a calculation unit configured to calculate a combination candidate set of the link portion apparatuses on the basis of the apparatus information and the design parameter information ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network.)([0061] Fig. 10 At step 1008, the server determines {calculates} a total number of optical channels {link portion apparatuses or interfaces or ports} and optical channel data units that are required based on the packet reachability graph and the packet layer capacity planning)([Table 1 and Table 2] PRG Link actual costs of associated line cards for a new packet link, LinkQOS, MaxNum, Maximum number of Tunnel allowed, maximum number of protection group {VLAN ports})
a third processing unit including a calculation unit configured to calculate an optimal path candidate of each of the lines minimizing a total cost value in the overall network on the basis of a calculation result of the calculation unit of the first processing unit and a calculation result of the calculation unit of the second processing unit ([0058] The server uses various inputs to perform packet layer capacity planning in order to plan packet NNI links between different sites across a network. The server also maps the packet NNI link resource into the optical layer topology, determines the set of viable optical paths {calculate optimal paths} in the network and the network equipment that meet the service requirements, and looks up the best path with minimal cost for that service), the calculating of the optimal path candidate of each of the lines including, at the calculation unit of the third processing unit, enabling only the path candidate of each of the lines to be selected ([0075] Each path is verified and the path with the minimum weight may be selected.), and uniquely deriving a combination candidate of the link portion apparatuses for each of the links from the selected path candidate of each of the lines ([0073-0075] Fig. 16 Method 1600 may be implemented by a server for dimensioning NNI link resources using a shortest-path-first (SPF) algorithm based on adaptive weighting. Method 1600 may be employed for packet transport designing, packet layer capacity planning, and NNI link dimensioning for a packet optical network)([0064] The packet transport sub-system design 1102 is responsible for dimensioning the packet layer capacity (e.g., the set of NNI links between each pair of PRG nodes) to be established in the network based on the aggregation of traffic flows such as E-line, E-LAN/VPLS, and E-tree services.); and 
a generation unit configured to generate network configuration information reflecting both the optimal path candidate of each of the lines calculated by the calculation unit of the third processing unit and the combination candidate of the link portion apparatus for each of the links uniquely derived from the optimal path candidate of each of the lines by the calculation unit of the third processing unit ([0036] generates packet reachability graphs, generate packet transport design and an optical transport design for a network configuration based on the packet reachability graph)([0058] The server implements method 1000 to generate and implement a network configuration for a packet optical network)([0062-0063]  the server determines routing and wavelength assignments to generate a network configuration.)([0071-0077] Figs. 12,13,14, 15 mapping {deriving} ports {link portion apparatus} and different lines {links}).

Regarding claim 4, claim 4 can be rejected with the same reasoning as claim 1.

Regarding claim 5, claim 5 can be rejected with the same reasoning as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, in view of Hashiguchi et al. (“Hashiguchi”, US 20150023666 A1) hereinafter Hashiguchi.

Regarding claim 2, Wei teaches the network design apparatus according to claim 1, 
Wei does not explicitly teach calculating a total contracted band of each of the links on the basis of the line information, the topology information, and the selected path candidate of each of the lines, uniquely deriving the combination candidate of the link portion apparatus for each of the links on the basis of the calculated total contracted band of each of the links, however
Hashiguchi teaches calculating a total contracted band of each of the links on the basis of the line information, the topology information, and the selected path candidate of each of the lines ([0098-0105] step st14 in Fig. 10 estimates the bandwidths and the number of HO-ODUs for each path)([Abstract]  select one or more paths formed among nodes in a network according to demands of bandwidths, determine a plurality of working communication routes and a plurality of protecting communication routes that connect the nodes to each other, respectively and estimate bandwidths and the number of communication lines required in one or more selected paths, respectively)([0014-0015] estimate bandwidths and the number of communication lines required in one or more selected paths, respectively)([0095-0107] Fig. 8 Topology Information, Path Information, Demand Information, Pattern Information), and 
uniquely deriving the combination candidate of the link portion apparatus for each of the links on the basis of the calculated total contracted band of each of the links ([0094] The second processing unit 101 reads from the HDD 13 the topology information 130, the fault pattern information 139, the demand information 132, the route information 133, and the line information 134 and allocates the TS of each HO-ODU to each communication route, based on each information 132 to 134. The second processing unit 101 generates channel allocation information 135 {link portion apparatuses for each of links} representing an allocation result of the TS and records the generated channel allocation information 135)([0122] Fig. 10, generates the route information 133 and the line information 134 according to an estimation result {bandwidth estimation in step St14} (step St15))([0122] The route information 133 represents the working communication route and the protecting communication route as a set of one or more paths for each demand. The line information 134 represents the bandwidths and the number of HO-ODU for each path).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei in view of Hashiguchi in order to estimate the bandwidth for each path set because it would provide means to direct traffic utilizing certain path with high bandwidth more efficiently and improve performance and optimization of the network configurations.

3 is rejected under 35 U.S.C. 103 as being un-patentable by Wei et al. (“Wei”, US 20170047999 A1) hereinafter Wei, and Hashiguchi et al. (“Hashiguchi”, US 20150023666 A1) hereinafter Hashiguchi, in view of Sella (“Sella, US 20150085698 A1) hereinafter Sella.

Regarding claim 3, Wei and Hashiguchi teach the network design apparatus according to claim 2, 
Wei and Hashiguchi do not explicitly teach wherein the calculation unit of the second processing unit calculates the combination candidate set of the link portion apparatus with different total capacities for each of the combination candidates, however
 Sella teaches wherein the calculation unit of the second processing unit calculates the combination candidate set of the link portion apparatus with different total capacities for each of the combination candidates ([0007] a computer-implemented method evaluates utilization {capacity} of a mesh network including a plurality of switching devices)([0071]  the links in the network may have different capacities.)([0030] the resources available on network 104 are evaluated to determine whether links to be assigned to the connection can meet the service level requirement of the connection. For example, the links to be assigned to the connection may be evaluated to determine whether they have available capacity equal or greater than the bandwidth required by the connection.), and 
the calculation unit of the third processing unit uniquely derives the combination candidate of the link portion apparatus for each of the links on condition that the total capacity of the link portion apparatus in the derived combination candidate for each of the links is equal to or greater than the calculated total contracted band, and that the total capacity of the link portion apparatus is smaller than the calculated total contracted band in a combination candidate with the total capacity of the link portion apparatus next smallest to the combination candidate derived in the combination candidate set ([0030] the resources available on network 104 are evaluated to determine whether links to be assigned to the connection can meet the service level requirement of the connection. For example, the links to be assigned to the connection may be evaluated to determine whether they have available capacity equal or greater than the bandwidth required by the connection.).

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Wei and Hashiguchi in view of Sella in order to have capacities greater or equal than the bandwidth because it would help manage and allocate the appropriate bandwidths fitting the appropriate links with sufficient capacities which lead to better network optimization with different links and diverse topology. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             /JOHN A FOLLANSBEE/ Supervisory Patent Examiner, Art Unit 2444